DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/947,073 filed 07/16/2020 in which claims 1-76 are presented for examination.

Allowable Subject Matter
Claims 12-16, 22-24, 33-44, 57-60 and 65-76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 17, 25, 29, 30-32, 45-48 and 61-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (US 2017/0367087 A1).

Regarding claim 1, Seo teaches a method of wireless communication performed by a user equipment (UE) (Seo: Figs. 16 and 18), comprising: 
detecting a collision between transmission of an uplink communication associated with the UE and transmission of a sidelink communication associated with the UE (Seo: [0008], [0282]-[0283], UE detecting uplink (UL) transmission overlapping sidelink (SL) transmission); and 
transmitting, based at least in part on detecting the collision, at least one of the uplink communication or the sidelink communication based at least in part on a priority associated with the uplink communication and a priority associated with the sidelink communication (Seo: [0008], [0282]-[0283], UE transmitting the UL transmission that has priority over the SL transmission).  

Regarding claim 29, Seo teaches a method of wireless communication performed by a user equipment (UE) (Seo: Figs. 16 and 18), comprising: 
detecting a collision between reception of a downlink communication associated with the UE and reception of a sidelink communication associated with the UE (Seo: [0282]-[0283], UE detecting downlink (DL) reception overlapping sidelink (SL) reception); and 
receiving, based at least in part on detecting the collision, the downlink communication or the sidelink communication based at least in part on a priority associated with the downlink communication and a priority associated with the sidelink communication (Seo: [0282]-[0283], UE receiving the DL that has priority over the SL reception).
Regarding claim 45, Seo teaches a method of wireless communication performed by a user equipment (UE), comprising: 
detecting a collision between transmission of an uplink communication associated with the UE and reception of a sidelink communication associated with the UE (Seo: [0008], [0282]-[0283], UE detecting uplink (UL) transmission overlapping sidelink (SL) transmission); and 
transmitting the uplink communication or receiving the sidelink communication based at least in part on detecting the collision and based at least in part on a priority associated with the uplink communication and a priority associated with the sidelink communication (Seo: [0008], [0282]-[0283], UE transmitting the UL transmission that has priority over the SL transmission).   

Regarding claim 61, Seo teaches a method of wireless communication performed by a user equipment (UE), comprising: 
detecting a collision between reception of a downlink communication associated with the UE and transmission of a sidelink communication associated with the UE (Seo: [0282]-[0283], UE detecting downlink (DL) reception overlapping sidelink (SL) reception); and 
receiving the downlink communication or transmitting the sidelink communication based at least in part on detecting the collision and based at least in part on a priority associated with the downlink communication and a priority associated with the sidelink communication (Seo: [0282]-[0283], UE receiving the DL that has priority over the SL reception).  
Regarding claim 2, Seo teaches a wherein detecting the collision comprises: determining that the UE is not capable of simultaneously transmitting of the uplink communication and the transmission of the sidelink communication (Seo: [0284]).  

Regarding claims 3 and 47, Seo teaches determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication (Seo: [0288],[0300]-[0303] D2D/SL having higher priority than the UL transmission).
  
Regarding claim 4, Seo teaches0097-093184193980 determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication (Seo: [0282]-[0283] UL having higher priority that SL transmission).
  
 Regarding claim 17, Seo teaches wherein detecting the collision comprises: determining that the transmission of the uplink communication and the transmission of the sidelink communication are to occur on different frequency carriers; and determining Seo: [0283], overlapping over different carriers).  

Regarding claim 25, Seo teaches determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: temporarily suspending the transmission of the uplink communication to transmit the sidelink communication based at least in part on determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication (Seo: [0304]-[0305] suspending UL transmission during the emergency time period).  

Regarding claims 30 and 62, Seo teaches wherein detecting the collision comprises: determining that the reception of the downlink communication and the reception of the sidelink communication at least partially overlap in a time domain (Seo: [0282]-[0283]).
  
Regarding claims 31 and 63, Seo teaches determining that the priority associated with the sidelink communication is higher relative to the priority associated with the downlink communication; and wherein receiving the downlink communication or the sidelink communication comprises: receiving the sidelink communication based at least in part on determining that the priority associated with the sidelink communication is higher relative to the priority associated with the downlink communication (Seo: [0311]).  
Regarding claims 32 and 64, Seo teaches determining that the priority associated with the downlink communication is higher relative to the priority associated with the sidelink communication; and wherein receiving the downlink communication or the sidelink communication comprises: receiving the downlink communication based at least in part on determining that the priority associated with the downlink communication is higher relative to the priority associated with the sidelink communication (Seo: [0282]-[0283]).  

Regarding claim 46, Seo teaches wherein detecting the collision comprises: determining that the transmission of the uplink communication and the reception of the sidelink communication at least partially overlap in a time domain (Seo: [0282]-[0283]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Zhao et al (US 2021/0250934 A1).

Regarding claim 18, Seo teaches determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication (Seo: [0288]-[0289], D2D/sidelink with higher priority than UL); and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the sidelink communication at a first transmit power; and transmitting the uplink communication at a second transmit power (Seo: [0284], [0289], transmitting sidelink and UL with different power).
Seo does not explicitly disclose wherein the first transmit power is greater relative to the second transmit power based at least in part on the priority associated with the sidelink communication being higher relative to the priority associated with the uplink communication. 
Zhao teaches wherein the first transmit power is greater relative to the second transmit power based at least in part on the priority associated with the sidelink communication being higher relative to the priority associated with the uplink communication (Zhao: [0050], [0101], sidelink power greater than UL power).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo wherein the first transmit power is greater relative to the second transmit power based at least in part on the priority associated with the sidelink communication being higher relative to the priority associated with the uplink communication as disclosed by Zhao to provide a system for flexible transmission for sidelink and for uplink transmission (Zhao: [0004]).
	
Regarding claim 19, Seo in view of Zhao teaches determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication (Seo: [0283]-[0284], UL with higher priority than D2D/sidelink); and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the uplink communication at a first transmit power; and transmitting the sidelink communication at a second transmit power (Seo: [0284], [0289], transmitting sidelink and UL with different power), wherein the first transmit power is greater relative to the second transmit power based at least in part on the priority associated with the uplink communication being higher relative to the priority associated with the sidelink communication (Zhao: [0050], [0102], UL power greater than sidelink power).  

Regarding claim 20, Seo in view of Zhao teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the sidelink communication at a first transmit power; and transmitting the uplink communication at a second transmit power, wherein the first transmit power is greater relative to the second transmit power based at least in part on the priority associated with the uplink communication and the priority associated with the sidelink communication being the same priority (Zhao: [0050], [0101], sidelink power greater than UL power).
  
Regarding claim 21, Seo in view of Zhao teaches0097-093190193980 determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the uplink communication at a first transmit power; and transmitting the sidelink communication at a second transmit power, wherein the first transmit power is greater relative to the second transmit power based at least in part on the priority associated with the uplink communication and the priority associated with the sidelink communication being the same priority  (Zhao: [0050], [0101], sidelink power greater than UL power).
  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Inokuchi et al (US 2020/0305165 A1).

Regarding claim 26, Seo teaches determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication (Seo: [0283]-[0284], UL with higher priority than SL).
Seo does not explicitly disclose wherein transmitting at least one of the uplink communication or the sidelink communication comprises: temporarily suspending the transmission of the sidelink communication to transmit the uplink communication based at least in part on determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication. 
nokuchi: [0066], [0113] temporarily suspending D2D transmission).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo wherein transmitting at least one of the uplink communication or the sidelink communication comprises: temporarily suspending the transmission of the sidelink communication to transmit the uplink communication based at least in part on determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication as disclosed by Inokuchi to provide a system for controlling sidelink transmission from a remote terminal to a relay terminal (Inokuchi: [0001]).

Claims 5-8, 27, 48-52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Lu et al (US 2020/0045724 A1).

Regarding claim 27, Seo does not explicitly disclose determining whether a ProSe per-packet priority (PPPP) associated with the sidelink communication satisfies a threshold; and determining the priority associated with the sidelink communication based at least 
	Lu teaches determining whether a ProSe per-packet priority (PPPP) associated with the sidelink communication satisfies a threshold; and determining the priority associated with the sidelink communication based at least in part on determining whether the PPPP associated with the sidelink communication satisfies the threshold (Lu: [0073]-[0075], [0099]-[0100]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by determining whether a ProSe per-packet priority (PPPP) associated with the sidelink communication satisfies a threshold; and determining the priority associated with the sidelink communication based at least in part on determining whether the PPPP associated with the sidelink communication satisfies the threshold as disclosed by Lu to provide a system for coordinating sidelink and uplink communication to avoid collision (Lu: [0006]).

Regarding claims 5 and 56, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  

Regarding claim 6, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).

Regarding claims 7 and 51, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting, based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority, the uplink communication or the sidelink communication based at least in part on a physical channel type associated with the uplink communication and a physical channel type associated with the sidelink communication (Lu: [0097], prioritizing RACH).

Regarding claims 8 and 52, Seo in view of Lu teaches wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the uplink communication based at least in part on the physical channel type associated with the uplink communication being a physical random access channel (PRACH) (Lu: [0097], prioritizing RACH) and the physical channel type associated with the sidelink communication being a physical sidelink feedback channel (PSFCH) (Lu: [0097], PSSCH/associated with feedback channel).  

Regarding claim 48, Seo in view of Lu teaches determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  

Regarding claim 49, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: receiving the sidelink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  

Regarding claim 50, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  


Claims 9-11 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Lu et al (US 2020/0045724 A1) in further view of Wang et al (US 2021/0377963 A1).

Regarding claims 9 and 53, Seo in view of Lu does not explicitly disclose wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on the physical channel type associated with the sidelink communication being a physical sidelink 0097-093186193980 feedback channel (PSFCH) and the physical channel type associated with the uplink communication being a physical uplink control channel (PUCCH).  
Wang: [0326]-[0335]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo in view of Lu wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on the physical channel type associated with the sidelink communication being a physical sidelink 0097-093186193980 feedback channel (PSFCH) and the physical channel type associated with the uplink communication being a physical uplink control channel (PUCCH) as disclosed by Wang to provide a system for sending uplink and SL signal on shared carrier (Wang: [0004]).

Regarding claims 10 and 54, Seo in view of Lu and Wang teaches wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the uplink communication based at least in part on the physical channel type associated with the uplink communication being a physical uplink control channel (PUCCH) and physical channel type associated with the sidelink communication being a physical sidelink shared channel (PSSCH) (Wang: [0326]-[0335]).  

Regarding claims 11 and 55, Seo in view of Lu and Wang teaches wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on the physical channel type associated with the sidelink communication being a physical sidelink shared channel (PSSCH) and the physical channel type associated with the uplink communication being a physical uplink shared channel (PUSCH) (Wang: [0326]-[0335]).  
 

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Yasukawa et al (US 2019/0159224 A1).

Regarding claim 28, Seo does not explicitly disclose converting the priority associated with the uplink communication to a first 1-bit value; and converting the priority associated with the sidelink communication to a second 1-bit value; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: 0097-093194193980 transmitting at least one of the uplink communication or the sidelink communication based at least in part on the first 1-bit value and the second 1-bit value. 
	Yasukawa teaches converting the priority associated with the uplink communication to a first 1-bit value; and converting the priority associated with the sidelink communication to a second 1-bit value; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: 0097-093194193980 transmitting at Yasukawa: [0093], [0107]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by converting the priority associated with the uplink communication to a first 1-bit value; and converting the priority associated with the sidelink communication to a second 1-bit value; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: 0097-093194193980 transmitting at least one of the uplink communication or the sidelink communication based at least in part on the first 1-bit value and the second 1-bit value as disclosed by Yasukawa to provide a system for preferentially performing D2D communication depending on necessity (Yasukawa: [0013]).
 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478